Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, claim 1 recites in part; “disposed between the interconnect plate and the cell.. a seal” then in claim 24 which depends from claim 1, recites in part “a peripheral edge…without a seal.” It is unclear, how the structure requires a seal and also to be without a seal. It appears, as these are two different embodiments and should be amended to be either 1) “the seal is disposed between the interconnect plate and the cell” or 2) the device comprising …“with or without  a seal. Again these are two different structures that require different structural features and are independent to each other. For compact prosecution purposes,  
Examiner has interpreted the claim as being open to a device with or without a seal
Further claim 23 is considered to be indefinite. In particular it recites: further comprising: a top terminal interconnect plate (i) disposed between the top endplate and the plurality of repeat units and (ii) electrically connected to the plurality of repeat units; and a bottom terminal interconnect plate (i) disposed between the bottom endplate and the plurality of repeat units and 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 5-6, 8-13 and 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20050053819A1 (Paz) in further view of  US20050064254A1 (Bourgeois)

Regarding claim 1, Paz teaches a solid oxide fuel cell stack [abs]. Paz teaches a solid, electrically conductive interconnect plate for conducting electrical current from the cell [Fig. 1 and Fig.4 #410; 0059]; Paz teaches a coating disposed on at least one of the interconnect plate [0036, the coating comprising at least one of graphite, copper, aluminum, a carbide ceramic, a nitride ceramic, a conversion coating, or an aluminum intermetallic [aluminum]; 
A plurality of repeating units [0043] comprising a cell comprising (i) a cathode, (ii) a solid ceramic electrolyte, and (iii) an anode for producing electricity through oxidation and reduction reactions involving a fuel and an oxygen source [0043-0044]. Paz is silent with respect to teaches a bottom endplate; top endplate disposed between the top and bottom endplates, 
Bourgeois teaches solid oxide fuel cells [abs] and teaches:
a bottom endplate [Fig. 1 #18]; top endplate [Fig. 1 #16;] disposed between the top and bottom endplates, and disposed between the interconnect plate [#14; 0023] and the cell at least at a periphery of the repeat unit, a seal [0023; #78] for reducing gas leakage from the repeat unit, wherein the interconnect plate and the cell are electrically insulated from each other at the seal [0023]. It would have been obvious to one of ordinary skill in the art before the effective prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).   

Regarding claim 2, modified Paz teaches the device of claim 1, Paz teaches wherein the interconnect plate is a terminal interconnect plate [fig. 1; it is noted a terminal plate is interpreted to be a plate connects two or more cells and is located between one cell to another cell] .

Regarding claim 3, modified Paz teaches the device of claim 1, Paz teaches wherein the coating is a cladding [0036, 0038; coating is considered to be cladding].



Regarding claim 5, modified Paz teaches the device of claim 4, wherein the metal comprises aluminum [please refer to rejection of claim 1; 0036].

Regarding claim 6, modified Paz teaches the device of claim 1. Paz teaches a plurality of fuel cell are arranged in a array corresponding to wherein the repeat units are electrically connected in series [0054]. 


Regarding claim 8, modified Paz teaches the device of claim 1, Paz wherein the interconnect plate comprises stainless steel or a nickel-based superalloy [0054- stainless steel].

Regarding claim 9, modified Paz the device of claim 1, Paz teaches wherein the interconnect plate comprises at least one of graphite, aluminum, or copper [aluminum; please refer to the rejection of claim 1].

Regarding claim 10, modified Paz teaches the device of claim 1, however is silent with respect to wherein the seal comprises at least one of glass, a brazing alloy, talc, mica, vermiculite, asbestos, a ceramic material, or a polymer material.  Bourgeois teaches a seal comprises glass [0019]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Paz to further comprise the seal to made of glass as doing so would keep the structure to be airtight so that the gases don’t mix with each other and prevent short circuiting [0019].

Regarding claim 11, modified Paz the device of claim 1, Paz teaches wherein the interconnect plate defines a plurality of protruding contact features for electrically connecting the interconnect plate to the cell [fig. 1; 0035-0036, 0043].

Regarding claim 12, modified Paz teaches the device of claim 11, Paz teaches further comprising an electrically conductive coating or cladding disposed over at least top surfaces of the contact features [0008; 0057-0058].

Regarding claim 13, modified Paz the device of claim 1, Paz teaches wherein the interconnect plate defines one or more flow channels for conduction of the fuel and/or of the oxygen source therethrough [0057-0058].

Regarding claim 15,  modified Paz teaches the device of claim 1, Paz is silent with respect to an external seal disposed around the periphery of the repeat unit and encapsulating at least one of the interconnect plate or the seal to reduce oxidation thereof.  Bourgeois, fig. 2, teaches an external seal disposed around the periphery of the repeat unit and encapsulating at least one of the interconnect plate or the seal to reduce oxidation thereof [0019]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Paz to further comprise the seal, as doing so would keep the structure to be airtight so that the gases don’t mix with each other and prevent short circuiting [0019].


Regarding claim 16, modified Paz teaches the device of claim 1, but is silent with respect to an electrically insulating first layer disposed between the seal and the interconnect plate; and/or an electrically insulating second layer disposed between the seal and the cell.  Bourgeois teaches an insulating layer [0019, 0037; not shown]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Paz to further include the insulating layer as doing so would the fuel flow is prevented to go to another cell and that further preventing gas leakage [0037].
Regarding claim 17, modified Paz teaches the device of claim 1. Modified Paz teaches the seal can be made however is silent with respect to wherein the seal comprises first and second layers, the first and second layers comprising different materials [0019; made of mica, glass or ceramic]. Although, Bourgeois does not teach the seal to have two layers, it would have In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04). Here, since Bourgeois does teach that a variety of different seals can be used, one could easily use two different types of seals disclosed and incorporate them into two separate layers.


Regarding claim 18, modified Paz teaches the device of claim 17, wherein the first or second layer is electrically conductive [please refer to rejection of claim 17; Bourgeois teaches the seals to be electrically conductive, 0019].

Regarding claim 19, modified Paz teaches the device of claim 1, further comprising: an electrically insulating first coating disposed on a first surface of the seal; and/or an electrically insulating second coating disposed on a second surface of the seal opposite the first surface [0037; please refer to the rejection of claim 16].

Regarding claim 20, modified Paz teaches the device of claim 1. Paz is silent with respect to wherein at least one of the top endplate or the bottom endplate comprises at least one of graphite, aluminum, or copper.  Bourgeois teaches the plates are fabricated from an electrically conductive material [0018], thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plate to be made of graphite, aluminum or copper as these are known materials that are conductive in nature and are well known in the field of endeavor for the use in fuel cells and would have a reasonable expectation of success in using any one of these materials as the endplates. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  


Regarding claim 21, modified Paz teaches the device of claim 1, wherein the plurality of repeat units are electrically connected to the top endplate and the bottom endplate [0017; please refer to the rejection of claim 1].



Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20050053819A1 (Paz) in further view of  US20050064254A1 (Bourgeois) and further in view of JH11162479A (Hiromi) 

Regarding claim 4, modified Paz teaches wherein the coating comprises a plurality of layers, at least a first one of the layers comprising a ceramic and at least a second one of the layers comprising a metal [please refer to the rejection of claim 1; 0009, 0036; 0054]. It is noted, .


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20050053819A1 (Paz) in further view of  US20050064254A1 (Bourgeois) and CN1379495A (English translation of Xiao)

Regarding claim 7, modified Paz teaches the device of claim 1, however is silent with respect to wherein the seal comprises graphite. Xiao teaches a solid oxide fuel cell [abs]. Xiao teaches the seal comprises graphite. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Paz to have the seal be made of graphite as doing so would not allow the seal to crack due to thermal cycling [p.2 line 25-32].

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20050053819A1 (Paz) in further view of  US20050064254A1 (Bourgeois) and US2014/0045097A1 (Min)

Regarding claim 14, modified Paz the device of claim 1, however is silent with respect to the device comprising an electrically conductive porous or mesh current collector disposed between and in contact with the cell and the interconnect plate. Min teaches a solid oxide fuel cell and a current collector with a variety of pores [abs; 0035]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified and incorporate a porous current collector is a known structural element in a solid oxide fuel cell and it is known in the technical field of fuel cells to have a current collector and would have a reasonable expectation of success to incorporate this feature.
Claim 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20050053819A1 (Paz) in further view of  US20050064254A1 (Bourgeois) and further in view of WO2019002829A1 (used US20200161690A1 to citate (Rees))

Regarding claim 22, modified Paz teaches the device of claim 1. Paz is silent with respect to “wherein the plurality of repeat units are not electrically connected to the top endplate and the bottom endplate.”  Rees teaches a fuel cell stack assembly. Rees further teaches the base plate [i.e. top endplate] and the end plate [i.e. bottom endplate] are electrically isolated or insulated from the at least one fuel cell stack [0061]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Paz to further incorporate the plurality of repeat units are not electrically connected to the top endplate and the bottom endplate, as such one would achieve the structure as recited in the claim. Further, by arranging the first and second fuel cell stacks in a back-to-back manner, a single positive power take-off plate can be provided between the first and second fuel cell stacks, and a first negative power take off plate can be provided at the end the first fuel cell stack adjacent the base plate, and a second negative power take off plate can be provided at the end of the second fuel cell stacks adjacent the end plate. Preferably, electrically insulating compression gaskets located between the base plate and the at least one fuel cell stack, and 


Regarding claim 23, modified Paz teaches the device of claim 22, In regards to the claimed: “further comprising: a top terminal interconnect plate (i) disposed between the top endplate and the plurality of repeat units and (ii) electrically connected to the plurality of repeat units; and a bottom terminal interconnect plate (i) disposed between the bottom endplate and the plurality of repeat units and (ii) electrically connected to the plurality of repeat units”. It is noted, Examiner is uncertain how the device can have the repeating units electrically conducted and not electrically conducted (as required in claim 22) in the same embodiment and is unable to provide an art rejection as she is unable to interrupt the claim accordingly. Applicant may amend the claim to further clarify the claimed features of claim 23.


Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20050053819A1 (Paz) in further view of  US20050064254A1 (Bourgeois) and US20070160892A1 (Yamada)
Regarding claim 24, modified Paz teaches the device of claim 1, however is silent with respect to wherein a peripheral edge of the interconnect plate is shaped to directly contact the cell of an adjacent repeat unit without a seal therebetween. Yamada teaches a separator for a fuel cell [abs]. Yamada teaches a device without a seal [0052]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate a seal-less structure as doing so may also provide the benefit of eliminating a gas leakage as taught by Yamada [0006].



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARIKA GUPTA whose telephone number is (571)272-9907.  The examiner can normally be reached on 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.G./Examiner, Art Unit 1729                                                                                                                                                                                                        
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729